Citation Nr: 0311554	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1992 to 
June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at an RO in April 
2000.  In a September 2002 decision, the Board denied 
entitlement to service connection for residuals of a low back 
injury and residuals of a right shoulder injury, and those 
issues are therefore no longer in appellate status.  In 
September 2002 and January 2003, the Board undertook 
additional development of the evidence for the remaining 
issues on appeal.    


REMAND

As noted in the introduction, in September 2002 and January 
2003, the Board directed additional development of the 
evidence pursuant to 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, - 
7305, - 7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  

The Board's development memoranda requested that the veteran 
be scheduled for a VA examination.  The veteran was examined 
in January 2003 and May 2003 and the record now includes the 
reports from these examinations.  However, this medical 
evidence has not received initial consideration from the RO.  
In light of the recent judicial decision, which mandates that 
the Board return cases to the RO for review of newly 
developed evidence, the case must be returned to the RO for 
further action prior to appellate review by the Board.



Accordingly, this case is REMANDED for the following:

1.	The RO should review the record and 
take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.	After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record (to 
specifically include the additional VA 
examination reports dated January and May 
2003 which were obtained by the Board) 
and determine if entitlement to service 
connection for residuals of a cervical 
spine injury and left shoulder injury can 
be granted.  If either of these benefits 
sought are not granted, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




